Citation Nr: 0632261
Decision Date: 10/17/06	Archive Date: 01/31/07

DOCKET NO. 04-32 406                        DATE OCT 17 2006




On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

THE ISSUE

Entitlement to service connection for osteoarthritis of the lumbar vertebrae.

ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern



INTRODUCTION

The veteran served on active duty with the New Philippine Scouts from May 1946 to April 1949.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The veteran testified before a Decision Review Officer in July 2002; a transcript is of record.

FINDING OF FACT

Osteoarthritis of the lumbar vertebrae as a consequence of in-service injury is not currently demonstrated.

CONCLUSION OF LAW

Service connection for osteoarthritis of the lumbar vertebrae is not warranted. 38 U.S.C.A. §§ 1101, 111 0, 1112, 1131, 5103, 51 03A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.308, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA). The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102,

- 2 



3.156(a), and 3.326(a) (2005). Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the veteran has been notified of the applicable laws and regulations, which set forth the criteria for entitlement to service connection. In an October 2001 VCAA letter, the veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence. See Charles v. Principi, 16 Vet. App. 370 (2002). The October 2001 VCAA letter also implicitly notified the veteran of the need to submit any pertinent evidence in his possession, to identify any source of evidence, and that VA would assist in requesting such evidence.

The United States Court of Appeals for Veterans Claims' decision ih Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 51O3(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. In this case, the RO provided VCAA notice to the veteran in October 2001, prior to the February 2003 rating decision on appeal. Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of38 U.S.C.A. § 5l03(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5l03(a) and 38 C.F.R. § 3.15 9(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not

- 3 



previously provided, if any, will assist in substantiating the elements of the claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice must advise that a disability rating and effective date for the award of benefits will be assigned if service connection is granted. Id.

In the present appeal, the veteran was provided with notice of what type of evidence was needed to substantiate the claim for service connection, but no notice regarding a disability rating or effective date was provided until August 2006. Despite the timing of notice in this regard, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. Bernard v. Brown, 4 Vet. App. 384,394 (1993). Based upon the denial below, any questions regarding the disability rating or effective date are rendered moot.

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions of the VCAA. The RO in this case made consistent efforts to verify information in the veteran's service medical records, which were destroyed by fire. The Board notes that the veteran was not afforded a VA examination to obtain a medical opinion regarding the etiology of his osteoarthritis of the lumbar vertebrae. However, under 38 U.S.C.A. § 5103A(d), VA is only required to provide a medical examination or obtain a medical opinion if(l) there is competent evidence of a current disability, and (2) evidence that the disability or symptoms may be associated with service. As there is no competent evidence of a possible nexus between the veteran's osteoarthritis of the lumbar vertebrae and service, a medical examination is not required, and the Board finds that the record as it stands includes sufficient evidence to decide the claim. 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the veteran. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran has a disability resulting from an injury or disease contracted in the line

- 4 



of duty, or for aggravation of a pre-existing injury or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R.
§ 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

More specifically, there must be competent evidence of current disability (established by medical diagnosis); of a disease or injury in service (established by lay or medical evidence); and of a nexus between in service disease or injury and the current disability (established by medical evidence). Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). The veteran prevails when the evidence is in relative equipoise; the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

At the outset, the Board notes that the veteran's service medical records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in
1973. Under such circumstances, VA has a heightened duty to assist the veteran in developing his claim. This duty includes the search for alternate medical records, as well as a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). It should be noted however, that applicable case law does not lower the legal standard for proving a claim for service connection; it simply increases the Board's obligation to consider all favorable evidence in its decision. Russo v. Brown, 9 Vet. App. 46 (1996).

In the instant case, the veteran contends that his current disability results from an injury to his right hip/leg he sustained in 1948 during service. As the veteran's service medical records remain absent from the file, the RO contacted the NPRC in an effort to corroborate the veteran's injury and/or treatment for the resulting injury. However, after searching the morning and sick reports of B Company, 5ih Infantry from January to April 1948, no entries pertaining to the veteran were found.

- 5 



The Board notes that V A regulations do not require that service connection be established solely by service medical records, but may be established by cognizable evidence from other medical and lay sources. Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). Furthermore, the "duty to assist" includes advising the veteran that, even though service records were not available, alternate proof to support the claim will be considered. Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

The veteran was advised of the possibility of submitting alternate types of evidence, from friends or employers that witnessed his symptoms, but he failed to do so. The Board finds the complete lack of evidence reflecting treatment, symptoms, diagnosis or clinical evaluation fot osteoarthritis of the lumbar vertebrae until 1954, to be persuasive in showing that the veteran did not incur the disability proximate to service, chronically or continuously following service. Forshey v. West, 12 Vet. App. 71, 74 (1998).

Favorable evidence of record regarding the veteran's osteoarthritis of the lumbar vertebrae includes: log entries showing treatment for malnutrition and osteoarthritis on October 1954, May 1964, July 1988 and February 1992; a May 2001 letter from Dr. Felipe Gomez confirming the veteran's treatment for malnutrition and osteoarthritis from 1954 to 1988; an April 2001 x-ray report showing lumbar osteophytosis; a May 1990 examination report diagnosing lumbar osteoarthritis with sciatica; and a December 1989 x-ray report showing osteoarthritis of the lumbar vertebrae.

While the Board accepts the veteran's diagnoses as competent, service connection also requires evidence of a connection to the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). None of the aforementioned documents provide this necessary evidence. No other evidence of record confirms an etiological relationship between the veteran's current disability and service. The record similarly lacks evidence that the veteran's current disability was present to the required degree within the applicable presumptive period following service.

As the Board cannot generate its own medical conclusions, it must rely upon probative opinions concerning questions regarding an etiological relationship.

- 6 



Colvin v. Derwinski, 1 Vet. App. 171,175 (1991). More specifically, because a determinative issue in this case relates to a medical question, the Board must exclusively rely upon competent medical evidence from a qualified professional. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board does not question the veteran's credibility, the statutory criteria for service connection cannot be met in the absence of such competent medical evidence. Although the Board has taken into account the testimony provided by the veteran at his hearing in July 2002, without any supporting occupational or lay evidence to place the favorable evidence in equipoise, his statements alone are insufficient to establish a connection between his current disability and service, even in circumstances where medical records are destroyed.

In compliance with 38 U.S.C.A. § 7104(a), and Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of the record shows that service connection is not warranted because an etiological relationship between current osteoarthritis of the lumbar vertebrae and an in-service injury is not demonstrated by the competent and probative evidence of record.

The Board concludes that the preponderance of the evidence is against the veteran's claim of entitlement to service connection for osteoarthritis of the lumbar vertebrae, rendering the statutory provision regarding resolution of reasonable doubt
inapplicable. 38 U.S.C.A. § 5107(b).

ORDER.

The appeal is denied.

	
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

- 7 



